ORDER
The following order has been entered on the motion filed on the 4th of August 2016 by defendant and designated Motion for an Order or Orders Regarding Deadline for Transcript Preparation. The time for preparation of the transcripts is extended until 7 October 2016.
By order of the Court in Conference, this 8th day of August, 2016.
s/Ervin. J.
For the Court
WITNESS my hand and the seal of the Supreme Court of North Carolina, this the 8th day of August, 2016.
J. BRYAN BOYD Clerk of the Supreme Court
s/M.C. Hacknev Assistant Clerk